Citation Nr: 0202431	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  01-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
wrists, to include as claimed as a chronic disability due to 
undiagnosed illness.

2.  Entitlement to service connection for a disorder of the 
knees, to include as claimed as a chronic disability due to 
undiagnosed illness.

3.  Entitlement to service connection for a disorder of the 
lumbar spine, to include as claimed as a chronic disability 
due to undiagnosed illness.

4.  Entitlement to service connection for easy fatigability, 
to include as claimed as a chronic disability due to 
undiagnosed illness.

5.  Entitlement to service connection for impairment of 
memory function, claimed as memory loss, to include as 
claimed as a chronic disability due to undiagnosed illness.

(The issues of entitlement to service connection for 
residuals of a nerve injury, to include as claimed as a 
chronic disability due to undiagnosed illness; and 
entitlement to service connection for stomach problems, also 
claimed as reflux and injury to the esophagus, to include as 
claimed as a chronic disability due to undiagnosed illness 
will be the subjects of a later decision).


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974 and from September 1981 to September 1999.  
Service in Southwest Asia during the Persian Gulf War is 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a rating decision in March 2000 the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (the RO).

The veteran appeared and testified at a personal hearing 
before the undersigned Board Member at the RO in October 
2001.  A transcript of that hearing has been made part of his 
VA claims file.

The Board notes that the RO certified as separate issues on 
appeal entitlement to service connection for a disease of the 
wrists and entitlement to service connection for a wrist 
injury.  The Board, however, has determined that in essence 
there is only one claim of entitlement to service connection 
for a disorder of the wrists, to include as claimed as due to 
undiagnosed illness.  Accordingly, the two issues pertaining 
to the veteran's wrists which were certified on appeal have 
been consolidated. 

The Board is undertaking additional development on the issues 
of entitlement to service connection for a nerve injury and 
stomach problems pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 19.9(a)(2)].  When such development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice to the veteran and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing those issues.


FINDINGS OF FACT

1.  The veteran served on active duty from in Southwest Asia 
during the Persian Gulf War.

2.  The competent and probative evidence of record shows that 
the veteran does not have any current disability of the 
wrists, knees or lumbar spine.

3.  The competent and probative evidence of record shows that 
the veteran has disabilities manifested by easy fatigability 
and memory impairment which are due to undiagnosed illness. 


CONCLUSIONS OF LAW

1.  Claimed disorders of the wrists, knees and lumbar spine 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.317 (2001).

2.  Disabilities manifested by easy fatigability and memory 
impairment are due to undiagnosed illness, and service 
connection for those disabilities is warranted. 
38 U.S.C.A. §§ 1110, 1117 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disorders of 
the wrists, knees and lumbar spine.  He also seeks service 
connection for easy fatigability and below-average memory 
function, which he contends are related to his Persian Gulf 
service.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to 
these claims; briefly describe the factual background of this 
case; and then proceed to analyze the claims and render a 
decision.

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
claimed disability was incurred in or aggravated by service.  
See 38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Service connection - undiagnosed illnesses

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317 (2001).

VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
during active service or not later than December 31, 2006 and 
by history, physical examination and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West Supp. 2001); 38 C.F.R. § 3.317(a)(1) (2001); 66 
Fed. Reg. 56614-56615 (Nov. 9, 2001).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Board believes that in order to facilitate understanding 
of its decision it is providing separate discussions of the 
factual background pertaining to the wrist, knee and spine 
issues and that pertaining to the easy fatigability and 
impairment of memory function. 

Wrists, knees, lumbar spine

The veteran's service medical records are negative for an 
injury to the wrists or knees.  At an examination for 
separation from the veteran's first period of active service 
in 1974, his musculoskeletal system was evaluated as normal.  
At periodic examinations in July 1981, June 1987, and January 
1992, the lower and upper extremities, spine, and other 
musculoskeletal system were evaluated as normal.

The veteran was afforded a physical examination in April 
1995.  He complained of fatigue and joint pain, including 
back pain.  The pertinent assessment was arthralgias.  
"Arthralgia is defined as pain in a joint. See Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1985)."  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Service medical records disclose that, in March 1996, the 
veteran complained of right wrist pain for 6 months.  He said 
that he had no history of a wrist injury.  At that time, a 
physician's assistant examined the veteran's right wrist.  
The only objective finding was mild discomfort on 
dorsiflexion; range of motion of the wrist was full; there 
was no erythema or increased warmth.

In August 1996, the veteran complained of back pain after 
pulling his back during physical training.  The assessment 
was possible muscle strain.

At an examination for retirement in May 1999, a history of 
sore knees, a sore wrist, and low back pain were noted.  The 
only musculoskeletal diagnoses were arthralgias and LBP (low 
back pain).

In December 1999, VA X-rays of the veteran's lumbosacral 
spine, knees and wrists were normal.  During a VA physical 
examination in December 1999, the veteran complained of pain 
in his wrists, knees, and lumbar spine since 1992.  The 
examiner identified no objective findings of any disorder or 
abnormality of the wrists, knees, and lumbar spine.  
Curvature of the spine was normal.  The wrists and knees were 
not swollen or tender.  There was no ligament laxity or 
subluxation of the knees.  Range of motion of the knees, 
wrists, and lumbar spine were reported as normal.  The 
pertinent impression was disease of the knees, wrists, lumbar 
spine not found.  

At a VA neurological examination in December 1999, the 
examiner reported that there was no evidence of carpal tunnel 
syndrome affecting the wrists.

Easy fatigability and impairment of memory

In a report of medical history in October 1994 for a Persian 
Gulf Registry examination, the veteran stated that he had 
"bad memory loss."  

At a Persian Gulf Registry protocol examination in April 
1995, the veteran complained of overwhelming fatigue.  
Diagnoses included fatigue and amnestic disorder.  The 
examiner stated that it was uncertain whether the veteran's 
condition was Persian Gulf-related.

In a report of medical history completed in conjunction with 
a retirement examination in May 1999, the veteran stated that 
he had easy fatigability.  He stated that he tired easily and 
felt "drained" a lot.  During the examination, a physician 
noted that the veteran gave a history of recurrent problems 
with short-term memory.

At a VA examination in December 1999, the veteran complained 
of easy fatigability.  He stated that he was tired all of the 
time and, when he sat down in a 
chair, he just might fall asleep.  He had not been told that 
he had any type of heart disease or anemia, thyroid problems, 
or any other medical disease which was responsible for his 
easy fatigability.  A physical examination did not reveal a 
reason for the veteran's easy fatigability.  The pertinent 
impression was history of easy fatigability, no organic 
disease found.

At a VA neurological examination in December 1999, the 
examiner noted that the veteran had subjective memory loss 
and that he would be scheduled for formal neuropsychological 
testing.

The veteran underwent a VA neuropsychological assessment in 
December 1999.  Testing showed average intellectual 
functioning but memory for both visual and non-visual 
material was below average.  The pertinent impression was 
below-average memory functioning with sparing of the higher 
cortical and motor functions.

In a statement received in June 2000, the veteran's parents 
stated that, on his return from the Persian Gulf, he began 
having memory loss.

At his personal hearing in October 2001, the veteran 
testified that, at his Persian Gulf Registry examination, the 
examiners were unable to identify a specific disease which 
would account for his fatigability.  He further testified 
that, after his service in the Persian Gulf, he experienced 
short-term memory loss which affected his ability to carry 
out his military duties.   

 
Analysis

Preliminary matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

After having considered the entire record, the Board finds 
that VA has met its duty to notify the veteran.  By virtue of 
an August 2000 Statement of the Case, the veteran has been 
provided notice of the information and evidence necessary to 
substantiate his claims and also notified of the law and 
regulations relied upon in handling the claim, as well as of 
his procedural rights.

As discussed above, under provisions of the VCAA, VA has a 
duty to make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  The Board is unaware of, and the veteran has not 
identified, any existing additional evidence which is 
necessary to make an informed decision as to the issues 
currently under consideration.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, including 
providing testimony at an October 2001 personal hearing 
before the undersigned Board Member at the RO.

In short, the Board believes that all relevant evidence which 
is available has been obtained; consequently, there is no 
further duty to assist the veteran.  The Board will 
accordingly move on to a discussion of the issues on their 
merits.






CONTINUED ON NEXT PAGE


Discussion

1.  Entitlement to service connection for a disorder of the 
wrists, to include as claimed as a chronic disability due to 
undiagnosed illness.

2.  Entitlement to service connection for a disorder of the 
knees, to include as claimed as a chronic disability due to 
undiagnosed illness.

3.  Entitlement to service connection for a disorder of the 
lumbar spine, to include as claimed as a chronic disability 
due to undiagnosed illness.

In essence, the veteran contends that he has disabilities of 
the wrists, knees and lumbar spine which are attributable to 
his military service.

After having carefully considered the medical and other 
evidence of record, the Board concludes that the claimed 
disabilities have not been medically demonstrated.  In the 
absence of diagnosed disabilities, the claims may not be 
granted.  See Rabideau, supra.
   
At his retirement examination in May 1999, although the 
veteran complained of musculoskeletal discomfort in various 
joints, including the wrists, knees, and lumbar spine, there 
was no specific diagnosis of any musculoskeletal defect or 
disease.  Likewise, at the VA examination in December 1999, 
the veteran gave a history of pain in his wrists, knees, and 
low back but there were no objective findings of any disorder 
or abnormality of the wrists, knees, and lumbar spine and no 
disease of those joints was found.  X-rays of those joints 
were normal.  

To the extent that the veteran himself is attempting to 
establish diagnoses of musculoskeletal disabilities, although 
he is competent to report on his symptoms, as a lay person 
without medical training he is not competent to comment on 
medical matters such as diagnosis and etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In short, there is no competent medical evidence of record 
which supports the existence of disabilities of the wrists, 
knees or lumbar spine.  Although the Board has no reason to 
doubt the veteran's statements that he experiences joint pain 
on occasion, it is well established that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

In short, with regard to the veteran's wrists, knees, and 
lumbar spine, without a diagnosis of a current disease or 
underlying malady of those joints, and with only subjective 
complaints of pain, the Board finds that service connection 
may not be granted on a direct basis.  See Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  

Service connection as due to undiagnosed illness based on the 
veteran's Persian Gulf service is also not established, 
because there is no showing by competent medical evidence of 
a current disability of the wrists, knees, or lumbar spine.
See  38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. § 3.317 
(2001); 66 Fed. Reg. 56614-56615 (Nov. 9, 2001).

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
disorders of the wrists, knees and lumbar spine.  The 
benefits sought on appeal are accordingly denied.





CONTINUED ON NEXT PAGE

4.  Entitlement to service connection for easy fatigability, 
to include as claimed as a chronic disability due to 
undiagnosed illness.

5.  Entitlement to service connection for impairment of 
memory function, claimed as memory loss, to include as 
claimed as a chronic disability due to undiagnosed illness.

The veteran also seeks entitlement to service connection for 
easy fatigability and impairment of memory, both claimed as 
due to undiagnosed illness stemming from his Persian Gulf 
service.  

With regard to the claim of entitlement to service connection 
for a history of easy fatigability, the Board notes that a 
diagnosis of fatigue was made in April 1995. There is no 
evidence that such disability existed prior to the veteran's 
service in Southwest Asia.  The VA examination in December 
1999 and the veteran's testimony in October 2001, which the 
Board finds to be credible, show that the veteran has a 
current disability manifested by easy fatigability.  Because 
no organic disease to account for the disability manifested 
by easy fatigability has been reported by the physicians who 
have evaluated the veteran, the disability must be considered 
to be the result of undiagnosed illness.  Service connection 
for a disability manifested by fatigability as due to 
undiagnosed illness is, therefore, established.  

Similarly, with regard to the claim of entitlement to service 
connection for impaired memory function, the current 
existence of such a disability is shown by the findings of 
the VA neuropsychological assessment in December 1999. 
Because no organic disease to account for the disability 
manifested by memory impairment has been reported by the 
physicians and psychologists who have evaluated the veteran, 
the disability must be considered to be the result of 
undiagnosed illness.  Service connection for a disability 
manifested by memory impairment as due to undiagnosed illness 
is also established.  

In short, the Board believes that the evidence allows for the 
grant of service connection for fatigability and impairment 
of memory due to undiagnosed illness as the result of the 
veteran's Persian Gulf service.  See 38 U.S.C.A. §§ 1110, 
1117 (West Supp. 2001); 38 C.F.R. § 3.317 (2001).  The appeal 
is allowed to that extent.
   

ORDER

Service connection is denied for claimed disorders of the 
wrists, knees and lumbar spine.

Service connection is granted for a disability manifested by 
fatigability due to undiagnosed illness.

Service connection is granted for a disability manifested by 
memory impairment due to undiagnosed illness.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

